 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

es Soe ere eS LX
Antoine Matthews,
Plaintiff, 15 CIVIL 3922 (AKH)
-against- JUDGMENT
Hewlett Packard
Defendant.
aha TOs eae eect ee ‘ RSs

 

Itis hereby ORDERED, ADJUDGED AND DECREED: That after a six day

Jury Trial before the Honorable Alvin K. Hellerstein , United States District Judge, the jury

having returned a verdict in favor of Defendant, and the Complaint is hereby dismissed.

DATED: New York, New York

 

 

 

April 2. , 2020
RUBY J. KRAJICK
So Ordered: Clerk of Court
BY:
LD. ib. Bo ryt.
U.S.DJ. Deputy Clerk

 
